PER CURIAM.
We find that the final order issued by the Florida Public Service Commission (PSC) is supported by competent, substantial evidence and reasonable inferences which may be drawn therefrom. We also find that Palm Coast Utility Corporation failed to show that the PSC’s order, which granted appellant a substantial rate increase, albeit not in the full amount requested, was arbitrary or capricious. Appellant has failed to argue here or prove below that the rate increases approved by the PSC were unjust or unreasonable for failure to provide the utility with a fair rate of return. No departure from the essential requirements of law or abuse of discretion having been demonstrated, we AFFIRM the order appealed from.
SMITH, NIMMONS and MINER, JJ., concur.